— Judgment of the Supreme Court, New York County (Albert P. Williams, J.), rendered on February 25, 1986, convicting defendant, after jury trial, of two counts of forgery in the second degree and one count of criminal possession of stolen property in the second degree and sentencing him as a second felony offender to concurrent prison terms of from 3lá to 7 years and from 2 to 4 years, respectively, is reversed, on the law, and the case remanded for a new trial.
Before jury deliberations began, the trial court, over defendant’s objection, distributed to the jurors 12 copies of a shortened version of its charge, which it stated was "the statutory *186law of the case” and which it had previously read into the record. As the People concede, submission of portions of the charge in writing to the jury over objection of the defendant deprived defendant of a fair trial (People v Owens, 69 NY2d 585). Accordingly, we reverse and remand for a new trial. Concur—Sullivan, J. P., Asch, Ellerin and Smith, JJ.